Citation Nr: 1605391	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-24 062A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the substantive appeal received December 3, 2012, to the issues of entitlement to initial ratings in excess of 10 percent for residuals of tibial plateau stress fractures of the right and left legs, was timely.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  The June 2013 decision determined that the Veteran had not filed a substantive appeal in relation to an April 2010 rating decision.  


FINDINGS OF FACT

1.  An April 2010 rating decision granted entitlement to service connection for residuals of tibial plateau stress fractures of the right and left legs, assigning separate 10 percent ratings for each leg and the Veteran was notified of that action on April 14, 2000.   

2.  The Veteran filed a timely notice of disagreement with the ratings assigned in the April 2010 rating decision for the residuals of tibial plateau stress fractures of the right and left legs and VA issued a notice of the statement of the case on November 22, 2011.
 
3.  The Veteran's substantive appeal received by VA on December 3, 2012, was not filed within sixty days of the issuance of  the statement of the case on November 22, 2011, or within one year of notification of the original decision. 


CONCLUSION OF LAW

The substantive appeal received December 3, 2012 was not timely filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.300, 20.302(b), 20.305 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  However, where the law, and not the evidence, is dispositive in a claim, those duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Valiao v. Principi, 17 Vet. App. 229 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veteran is asserting that his 2012 substantive appeal, received by the VA on December 3, 2012, was a timely appeal stemming from the April 2010 rating decision.  The Board finds the substantive appeal in question was not timely.

Under VA regulations, in order to perfect an appeal to the Board a substantive appeal must be filed within sixty (60) days from the date the statement of the case is mailed, or within the remainder of the one year period from the date of mailing the notification of the rating decision, whichever is later, unless good cause is shown.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2015).  If the Veteran submits additional pertinent evidence within one year of the notification of the determination being appealed, and that evidence requires the Veteran be provided with a supplemental statement of the case, then the time to submit a substantive appeal shall be extended to sixty days after the supplemental statement of the case is mailed to the Veteran.  38 C.F.R. § 20.302(b)(2) (2015).  Otherwise, if a supplemental statement of the case is provided, then a thirty day period from the date of mailing of the supplemental statement of the case will be allowed for response.  38 C.F.R. § 20.302(c) (2015).

In this case, the Veteran was issued a rating decision in April 2010, granting entitlement to service connection for residuals of tibial plateau stress fractures to the right and left legs and assigning separate 10 percent ratings.  A copy of this rating decision, along with a letter notifying the Veteran of his appellate rights, was mailed to the Veteran's address of record on April 14, 2010.  The Veteran filed a timely notice of disagreement in June 2010.

On November 22, 2011, a statement of the case was issued and mailed, along with a blank VA Form 9, to the Veteran's address of record.  Because that date was more than one year after the April 14, 2010, notification of the rating decision, the Veteran had sixty days from November 22, 2011, or until January 22, 2012, to file a timely substantive appeal under VA regulations.  38 C.F.R. § 20.302(b) (2015).  

However, VA did not receive the Veteran's substantive appeal until December 3, 2012, more than sixty days after issuance of the statement of the case on November 22, 2011.  The Board notes that the Veteran appears to have signed and dated the VA Form 9 substantive appeal form on July 17, 2012.  However, even had the substantive appeal been received by VA on July 17, 2012, it would not have been considered timely.  The Veteran has not submitted any additional evidence that he attempted to file the substantive appeal with VA prior to the eventual date of receipt, December 3, 2012, including any earlier postmark date.  38 C.F.R. § 20.305 (2015).  Therefore, the Board finds the Veteran's December 2012 substantive appeal was not timely filed.  38 C.F.R. § 20.302 (2015). 

The Board has considered that a substantive appeal is not a jurisdictional requirement, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly, where appropriate.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, in this case, the Veteran's substantive appeal was determined to be untimely by the RO.  The RO then provided notice and an explanation to the Veteran of their determination in June 2013 administrative decision and again in a May 2014 statement.  Thus VA has not acted as if the substantive appeal was timely.  Additionally, there are no other circumstances which would persuade the Board that the timeliness of the substantive appeal should be waived in this case.  The Veteran has not presented evidence he attempted to file the substantive appeal prior to the expiration of the time period, and has not otherwise provided good cause as to why a substantive appeal was not timely filed.  Therefore, the Board finds waiver of timeliness in the filing of a substantive appeal is not warranted in this case.

Based on all of the foregoing, the Board finds the Veteran's substantive appeal received by VA on December 3, 2012 was not timely filed.  38 U.S.C.A. § 7105(d)(3) (2015).  Accordingly, the Veteran's appeal is denied.


ORDER

The substantive appeal received on December 3, 2012 was not timely, and the Veteran's appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


